Interim Decision #2134

MATTER OF SANDIN-NAVA
In Deportation Proceedings
A-17221030

Decided by Board March 22, 1972
Since respondent's United States citizen child, although the issue of a bigamous
marriage, is a legitimate child under section 85 (now section 4453) of the Civil
Code of California and also within the contemplation of section 101(b)(1)(A) of
the Immigration and Nationality Act, respondent qualifies as a "parent"
under section 101(b)(2) of the Act. Accordingly, he qualifies as a "parent" for
the purpose of a section 241(f) waiver of deportability.
CHARGES:

Order Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1)]—Excludable at
entry under section 212(a)(19), procured immigrant
visa by fraud.
Section 241(a)(1) [8 U.S.C. 1251(a)(1)]—Immigrant
seeking to enter the United States to perform labor
without labor certification required by section
212(a)(14).
Section 241(aX1) [8 U.S.C. 1251(a)(1)]—Excludable at
entry under section 212(a)(20), immigrant not in
possession of immigrant visa.

ON BEHALF

ON BEHALF OF RESPONDENT:

OF SERVICE:

Reece B. Robertson

Pro se

Trial Attorney

(Brief filed)
R. A. Vielhaber
Appellate Trial Attorney
(Brief filed)

The special inquiry officer found the respondent deportable as
charged but found that he was saved from deportation by operation of section 241(f) of the Immigration and Nationality Act. From
that decision the Service appeals. The appeal will be dismissed.
The record relates to a 34-year-old male, a native and citizen of
Mexico. He was first married in Mexico on October 14, 1959 and
five children were born of that marriage. The respondent admits
that this marriage was never terminated. Nevertheless, on November 10, 1967, he went through another marriage ceremony in
Mexico, this time with an alien who was lawfully admitted for
88

Interim Decision #2134
permanent residence in the United States. On the strength of this
second marriage the respondent applied for and received a special
immigrant visa. He entered the United States on February 3, 1968.
The respondent admitted that he wilfully concealed the fact of his
first marriage when he applied for his immigrant visa.
The respondent insists that he married a second time purely out
of love and not for the purpose of facilitating his own immigration
to the United States. In a prehearing statement the respondent
said that his first wife had refused to give him a divorce because of
their five children. He added that his second wife was unaware
that he was not free to marry her. His second wife testified that
she believed in good faith that the respondent was free to marry
her. During 'the proceedings the respondent testified that his
second marriage was one of love and affection and that he and his
spouse were still living together as husband and wife. One child, a
United State_s citizen, was born of their relationship on August 27,
1969.
The respondent admitted that at the time of his entry he was
entering for the purpose of performing unskilled labor in the
United States and that he did not possess or present a certification
from the Secretary of Labor.
The special inquiry officer found the respondent excludable
under section 212(a)(19) because his immigrant visa had been
procured by fraud. He also found that since the respondent had no

valid immigrant visa, he was excludable under section 212(a)(20).
Since the respondent's second "marriage" was invalid he was not
relieved of the labor certification requirement. The special inquiry
officer accordingly found him excludable under section 212(a)(14) of
the Act. Therefore the special inquiry officer found him deportable
under all three charges. We agree with the special inquiry officer
that deportability has been established with clear, convincing and

unequivocal evidence.
The special inquiry officer held that the respondent is saved
from deportation by virtue of section 241(f) of the Act. That section

provides:
The provisions of this section relating to the deportation of aliens within the
United States on the wround that they were excludable at the time of entry as
aliens who have sought to procure, or have procured visas or other documentation, or entry into the United States by fraud or misrepresentation shall not
apply to an alien otherwise admissible at the time of entry who is the ....
parent .... of a United States citizen ....

Whether the respondent is "otherwise admissible" is not at issue.
The inquiry narrows down to whether he is a "parent" for
purposes of section 241(f).

The term "parent" is defined in section 101(b)(2) of the Immigra89

Interim Decision #2134
tion and Nationality Act to include a father, but only where the
relationship exists by reason of any of the circumstances set forth
in section 101(b)(1) of the Act. An alien, then, would qualify as a
"parent" if he were the father of a child as defined under section
101(b)(1). Section 101(b)(1)(A) refers to "a legitimate child." Section
101(b)(1XC) refers to "a child legitimated under the law of the
child's residence or domicile, or under the law of the father's
residence or domicile, whether in or outside the United States, if
such legitimation takes place before the child reaches the age of
eighteen years and the child is in the legal custody of the
legitimating parent or parents at the time of such legitimation."
The special inquiry officer held that the child was a legitimate
child under section 101(b)(1)(A), despite its birth out of wedlock, by
virtue of section. 85 of the Civil Code of California. That section
(now section 4453) then provided: "The issue of a marriage which
is void or annulled or dissolved by divorce is legitimate." We note
that the language contained in this section states that such issue
is "legitimate" and not that such issue is "legitimated." The special
inquiry officer was correct in concluding that whatever impact
section 85 would have in the present case must be gauged by
section 101(b)(1)(A) which concerns a "legitimate" child; ratheithan by section 101(b)(1)(C), which relates to children legitimated
subsequent to their birth. The State of California also draws this
distinction as there is another section of their Code (section 230),
which provides a procedure whereby children may be legitimated.
The special inquiry officer relied for authority upon the case of
Godoy v Rosenberg,415 F.2d 1266 (C.A. 9, 1969). In that case section
241(f) relief was afforded an alien, a parent of a United States
citizen child, who had entered into a fraudulent marriage for
purposes of evading the immigration laws. The child was born in
the United States of the alien's illicit relationship with an unmarkried woman who was a citizen of Mexico. The alien, who .1.vas
married to another woman when the child was born, secured a
divorce from his first wife and married the mother of his United
States citizen child. The Court accepted the proposition that the
subsequent marriage of his parents legitimated the child under
the law of the State of California.
Not only are the facts in Godoy distinguishable from the facts in
the present case, but the legal principles underlying the determination that the alien was a "parent" are also different. That is, in
Godoy the alien secured a divorce from his first wife and married
the mother of his illegitimate United States-born child. In the
present case the respondent is still married to his first wife and
thereby unable to marry the mother of his United States-born
child. Also, the court in Godoy held that the United States - born
90

Interim Decision #2134
child was legitimated as a result of the subsequent marriage of his
parents. Legitimation under such conditions is a generally accepted legal principle which this Board has endorsed upon numerous occasions. In the present case, however, the claim of law is
different; namely, that the child was "legitimate" under section 85;
not that he was legitimated through operation of the principle
endorsed in Godoy.
Section 85 of the Civil Code of California pertained to the "issue
of a marriage which is void or annulled or dissolved by divorce. ..."
Did this section apply to the issue of a bigamous marriage? A
California court has answered the question in the affirmative, In re
Filtzer's Estate, 33 C.2d 776 (1949), and we feel bound by that court's
decision in this regard.
This case involves the application of section 101(b)(1)(A) of the
Immigration and Nationality Act which defines "child" for immigration purposes to include a "legitimate" child. Section
101(b)(1)(A) is silent with regard to what law shall be consulted to
determine whether a child is legitimate. This is unlike section
101(b)(1)(C). dealing with the concept of a "legitimated" child,
which accepts a finding of legitimation according to the law of the
child's residence or domicile, or of the father's residence or domicile. Does the silence of section 101(b)(1)(A) on this point compel us
to the conclusion that we may not look to the law of the child's
place of residence or domicile, or to the law of the father's place of
residence or domicile? We think not. After all, in the absence of
any federal enactment, to what other law could we look to
determine whether a child is legitimate? Since the place of residence and domicile of both the child and the father all happen to
be California in the present case, we believe it was correct to follow
section 85 of the Civil Code of California.
Therefore we agree with the special inquiry officer's conclusion
that the respondent's United States-born child is a "legitimate"
child not only in the eyes of the State of California but also within
the contemplation of section 101(bX1)(A). Since his child is deemed
to be a "legitimate" child, the respondent qualifies as a "parent"
under section 101(bX2). The special inquiry officer concluded, accordingly, that the respondent qualified as a "parent" for purposes

of section 241(f) as well. While we may not approve of respondent's
domestic arrangements, we are mindful of the fact that in this
case there is an existing family unit, including a United States
citizen child. We recognize the fact that the central purpose of
Congress in enacting section 241(f) was to protect the United
States citizen child, even though an errant parent might thereby
become the incidental beneficiary of the congressional concern.
91

Interim Decision #2134
Consequently, we agree with the special inquiry officer's decision
granting relief under section 241(f).
The Service appeal will be dismissed and the following order will
be entered.
ORDER: The Service appeal is dismissed.
Warren R. Torrington, Member, Dissenting:

I respectfully dissent.
The majority opinion's lengthy discussion of the provisions of

section 85 of the Civil Code of California completely misses the real
issue that is here involved.
Statutes which provide that children of void marriages are
legitimate have been enacted solely in the interest of such children
who, absent such statutes, would be illegitimate. They have not
been enacted for the benefit of bigamists.
The respondent is an adulterer and bigamist, whose true wife
and five children reside in Mexico. I consider it unreasonable to
impute to Congress an intention to award permanent residence to
art otherwise deportable alien as a premium for his immoral and
criminal conduct. I therefore strongly object to the majority
opinion's construction of sections 101(b)(1) and 241(f) of the Immigration and Nationality Act. It produces a result which appears to
me to be incompatible with a sound interpretation of those
statutory provisions.
The majority opinion refers to the relationship of this bigamist to
the woman he wronged by inducing her to enter into a void marriage and to the unfortunate offspring as an "existing family unit."
That—in my view—is preposterous.
I would

sustain the Service appeal, and would reverse the

special inquiry officer's decision.

92

